DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/07/2021 has been entered.  Claims 1-28 are pending.  Claims 1-4, 6-11,13-18, 20-25, and 27-28 are currently rejected.  Claims 5, 12, 19, and 26 are objected to as being dependent upon a rejected base claim.
	
	Claim Rejections - 35 USC § 103
Claims 1-4, 6-11,13-18, 20-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0187015 A1) in view of Cheng et al. (US 2020/0205150 A1).
Regarding claim 1:
Li discloses a method for wireless communications at a user equipment (UE) (Fig. 1, 102(1)), comprising: receiving an uplink control channel configuration (Fig. 1, 112), the uplink control channel configuration comprising a repetition level indicator (Para. [0032], “repetition level”; Para. [0050], “<Uplink Repetition Factor>”) for transmitting uplink control channel transmissions (Para. [0033], “CQI report”, “HARQ feedback”), while in an idle mode (Para. [0050]-[0051], “<UE state> is Idle”); transitioning from a connected mode to the idle mode (Para. [0051]); determining, based at least in part on the uplink control channel configuration, a number of repetitions for transmitting an uplink control channel transmission in the idle mode (Para. [0050]); and transmitting, while in the idle mode, the uplink control channel transmission according to the number of repetitions (Para. [0051]). 
Li does not disclose the uplink control channel configuration is received from a base station; the configuration uplink control channel configuration comprising a repetition level indicator and a resource 
Cheng teaches receiving from a base station uplink control channel configuration comprising a repetition level indicator, and a resource indicator for transmitting uplink control channel transmission; determining, based at least in part on the uplink control channel configuration, a set of resources for transmitting an uplink control channel transmission transmitting; and transmitting the uplink control channel transmission according to the set of resources (Abstract; Para. [0057] and [0058], i.e. configuration for intra-slot PUCCH repetition includes “number of repetitions” and “time offset between each PUCCH repetition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Li in view of Cheng to include the features that the uplink control channel configuration is received from a base station, the configuration uplink control channel configuration comprising a repetition level indicator and a resource indicator for transmitting uplink control channel transmission, determining, based at least in part on the uplink control channel configuration, a number of repetitions and a set of resources for transmitting an uplink control channel transmission, and transmitting the uplink control channel transmission according to the set of resources, in order to enhance reliability and latency by enabling intra-slot physical uplink control channel repetition. 
Regarding claim 2:
Li further discloses wherein the repetition level indicator comprises a first repetition level indicator associated with a first coverage enhancement (CE) mode and a second repetition level indicator associated with a second CE mode, the method further comprising: determining the number of 
Regarding claim 3:
Li further discloses receiving a CE mode indicator indicating the CE mode for the uplink control channel transmission (Para. [0053], (current) “Uplink Repetition Factor”)
	Regarding claim 4:
Li further discloses determining the CE mode for the uplink control channel transmission based at least in part on a number of repetitions of a downlink transmission (Para. [0055], “The terminal adapter 324 checks the coverage enhancement status by monitoring system information broadcast by the network device 304”; Para. [0077], “downlink repetition factor data for downlink wireless communications from a wireless network device coupled to the terminal adapter”).
Regarding claim 6:
Li does not disclose wherein the uplink control channel configuration is received in a radio resource control (RRC) message. 
Cheng teaches the uplink control channel configuration is received in a radio resource control (RRC) message (Para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Li in view of Cheng to include the features that the uplink control channel configuration is received in a radio resource control (RRC) message, to enable intra-slot physical uplink control channel repetition.
Regarding claim 7:

Cheng teaches a uplink control channel transmission comprises a hybrid automatic repeat request (HARQ) message, an acknowledgment (ACK) message, or a combination thereof (Para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Li in view of Cheng to include the features that the uplink control channel transmission comprises a hybrid automatic repeat request (HARQ) message, an acknowledgment (ACK) message, or a combination thereof, in order to enable the user terminal to perform error correction.
Regarding claims 8-11 and 13-14:
Claims 8-11 and 13-14 are directed to a method at a base station and include features similar in scope to claims 1-4 and 6-7.  The same portions of the cited references and rationales set forth in the rejections of claims 1-4 and 6-7 also apply, respectively.
	Regarding claims 15-18, 20-25, and 27-28: 
Claims 15-18, 20-25, and 27-28 are directed to a corresponding apparatus for the method claims 1-4, 6-11, and 13-14.  The same portions of the cited references and rationales set forth in the rejections of claims 1-4, 6-11, and 13-14 also apply, respectively.

Allowable Subject Matter
Claims 5, 12, 19, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 under 35 U.S.C. 103 have been considered but are moot in view of the new ground of rejection based on a newly cited reference.  
Applicant’s arguments with respect to claim 2 under 35 U.S.C. 103 have been considered but they are not persuasive. Applicant argues Li does not teach determining the number of repetitions for the uplink control channel transmission based at least in part on a CE mode.  Examiner respectfully disagrees.  Li teaches, in [0057], when a change in coverage enhancement status occurs, the latest coverage enhancement status is reported to the terminal equipment.  Li teaches, in [0053], current CE mode information includes “Uplink Repetition Factor”.  As shown in Fig. 3, a change in CE information in Li causes updated CE information sent to the terminal equipment (334) which includes changed Repetition factor.  Therefore, Li teaches determining the number of repetitions for the uplink control channel transmission based at least in part on a CE mode.
Applicant’s arguments with respect to claim 5 under 35 U.S.C. 103 have been considered and they are persuasive. Accordingly, the prior art rejection of claim 5 has been withdrawn.
Applicant’s arguments with respect to claims 6 and 7 under 35 U.S.C. 103 have been considered but are moot in view of the new ground of rejection based on a newly cited reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465